 Case 1:21-cv-00098-IMK Document 3 Filed 08/13/21 Page 1 of 21 PageID #: 17



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

ANGELA NELSON,

           Petitioner,

v.                                     CIVIL ACTION NO. 1:21CV98
                                       CRIMINAL ACTION NO. 1:13CR55-12
                                             (Judge Keeley)

UNITED STATES OF AMERICA,

           Respondent.

                     MEMORANDUM OPINION AND
            ORDER DENYING PETITIONER’S § 2255 MOTION
   [DKT. NO. 1], MOTION FOR APPOINTMENT OF COUNSEL [CASE NO.
 1:13CR55-12,DKT. NO. 1264], DENYING MOTION FOR LEAVE TO AMEND
AS MOOT [ID., DKT. NO. 1268], AND DISMISSING CASE WITH PREJUDICE

     Pending before the Court is the pro se motion filed by the

petitioner, Angela Nelson (“Nelson”), to vacate, set aside, or

correct sentence pursuant to 28 U.S.C. § 2255, a motion for

appointment of counsel, and a motion for leave to amend the § 2255

motion. For the reasons that follow, the Court DENIES Nelson’s

§ 2255 motion (Dkt. No. 1)1 and her motion for appointment of

counsel (Case No. 1:13CR55-12, Dkt. No. 1264), DENIES her motion

for leave to amend AS MOOT (Id., Dkt. No. 1268), and DISMISSES this

case WITH PREJUDICE.

                              I. BACKGROUND

A. Relevant Procedural History

     Nelson pleaded guilty to one count of distribution of heroin


     1
       All docket numbers, unless otherwise noted, refer to Case
No. 1:21CV98.
 Case 1:21-cv-00098-IMK Document 3 Filed 08/13/21 Page 2 of 21 PageID #: 18



NELSON V. USA                                                  1:21CV98
                                                               1:13CR55-12

                     MEMORANDUM OPINION AND
            ORDER DENYING PETITIONER’S § 2255 MOTION
   [DKT. NO. 1], MOTION FOR APPOINTMENT OF COUNSEL [CASE NO.
 1:13CR55-12,DKT. NO. 1264], DENYING MOTION FOR LEAVE TO AMEND
AS MOOT [ID., DKT. NO. 1268], AND DISMISSING CASE WITH PREJUDICE

within 1000 feet of a protected location, in violation of 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(C), and 860, and received a sentence of 51

months of imprisonment followed by 6 years of supervised release

(Case No. 1:13CR55-12, Dkt. Nos. 328, 589).

     Nelson began her first term of supervised release on October

3, 2018, but struggled to comply with her conditions of supervision

(Id., Dkt. No. 1096). Specifically, she refused outpatient therapy,

used opiates and methamphetamine, and absconded from supervision

(Id., Dkt. No. 1105 at 1-3). Based on these violations, on April 1,

2019, the Court revoked her supervision and sentenced her to 18

months of imprisonment, followed by 54 months of supervised release

(Id., Dkt. No. 1130).

     On May 4, 2020, Nelson began her second term of supervision,

but failed to remain in contact with her probation officer and did

not participate in outpatient substance abuse and mental health

counseling as directed (Id., Dkt. No. 1182). Consequently, on

September 16, 2020, the probation officer filed a Petition for

Warrant   or    Summons   for   Offender   Under   Supervision     (“12C”),

requesting the issuance of a warrant after Nelson absconded from



                                     2
 Case 1:21-cv-00098-IMK Document 3 Filed 08/13/21 Page 3 of 21 PageID #: 19



NELSON V. USA                                                  1:21CV98
                                                               1:13CR55-12

                     MEMORANDUM OPINION AND
            ORDER DENYING PETITIONER’S § 2255 MOTION
   [DKT. NO. 1], MOTION FOR APPOINTMENT OF COUNSEL [CASE NO.
 1:13CR55-12,DKT. NO. 1264], DENYING MOTION FOR LEAVE TO AMEND
AS MOOT [ID., DKT. NO. 1268], AND DISMISSING CASE WITH PREJUDICE

supervision a second time. Id.

     After Nelson was arrested by the Granville Police Department

for shoplifting, her probation officer filed an Amended 12C on

December 16, 2020 (Id., Dkt. No. 1214). At a final revocation

hearing on February 18, 2021, the Court held the Amended 12C in

abeyance and released Nelson to home confinement with electronic

monitoring until she could arrange for placement at a long-term

substance abuse treatment program (Id., Dkt. No. 1231).

     Unfortunately, shortly thereafter, on February 22, 2021, the

probation officer attempted to conduct a home inspection and

install location monitoring equipment at the residence where Nelson

had been ordered to stay, but found no one was at home (Id., Dkt.

No. 1238 at 2). Two days later, on February 24, 2021, during home

visit, Nelson tested positive for methamphetamine. Id. at 3.

Marijuana seeds also were found in her possession at that time. Id.

     On April 14, 2021, the Court conducted a final revocation

hearing.   Based   on   her   various    violations     and   demonstrated

unwillingness to comply with the terms of her supervision, it

revoked Nelson’s supervised release, and sentenced her to 36 months



                                     3
 Case 1:21-cv-00098-IMK Document 3 Filed 08/13/21 Page 4 of 21 PageID #: 20



NELSON V. USA                                                  1:21CV98
                                                               1:13CR55-12

                     MEMORANDUM OPINION AND
            ORDER DENYING PETITIONER’S § 2255 MOTION
   [DKT. NO. 1], MOTION FOR APPOINTMENT OF COUNSEL [CASE NO.
 1:13CR55-12,DKT. NO. 1264], DENYING MOTION FOR LEAVE TO AMEND
AS MOOT [ID., DKT. NO. 1268], AND DISMISSING CASE WITH PREJUDICE
of imprisonment with no supervised release to follow (Id., Dkt. No.

1250).   On    July   1,   2021,   Nelson    unsuccessfully     moved    for

reconsideration of her second revocation sentence (Id., Dkt. Nos.

1253, 1262).

B.   Pending Motions

     On July 22, 2021, Nelson filed a motion pursuant to 28 U.S.C.

§ 2255 to vacate, set aside, or correct her sentence, asserting she

had been sentenced above the guideline range of 18-24 months and

“charged” twice for the same shoplifting offense (Dkt. No. 1). On

August 2, 2021, she requested the appointment of counsel (Case No.

1:13CR55-12, Dkt. No. 1264). On August 9, 2021, the Court received

a motion for leave to amend Nelson’s § 2255 (Id., Dkt. No. 1268).

                           II. APPLICABLE LAW

     28 U.S.C. § 2255(a) permits federal prisoners who are in

custody to assert the right to be released if “the sentence was

imposed in violation of the Constitution or laws of the United

States,” if “the court was without jurisdiction to impose such

sentence,” or if “the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack.”

A petitioner bears the burden of proving any of these grounds by a

                                     4
 Case 1:21-cv-00098-IMK Document 3 Filed 08/13/21 Page 5 of 21 PageID #: 21



NELSON V. USA                                                    1:21CV98
                                                                 1:13CR55-12

                     MEMORANDUM OPINION AND
            ORDER DENYING PETITIONER’S § 2255 MOTION
   [DKT. NO. 1], MOTION FOR APPOINTMENT OF COUNSEL [CASE NO.
 1:13CR55-12,DKT. NO. 1264], DENYING MOTION FOR LEAVE TO AMEND
AS MOOT [ID., DKT. NO. 1268], AND DISMISSING CASE WITH PREJUDICE
preponderance of the evidence. See Miller v. United States, 261

F.2d 546, 547 (4th Cir. 1958). “If it plainly appears from the

[§ 2255] motion, any attached exhibits, and the record of prior

proceedings that the moving party is not entitled to relief, the

judge must dismiss the motion and direct the clerk to notify the

moving party.” Rule 4(b), Rules Governing § 2255 Proceedings.

                             III. DISCUSSION

A.   Second Revocation Sentence

     Nelson’s argument that her second revocation sentence is in

excess of her guideline range is legally incorrect. Although the

Court   imposed   a   sentence   of   imprisonment     greater    than   the

applicable guideline range, Nelson’s thirty-six month sentence does

not exceed the statutory maximum.

     “A district court has broad, though not unlimited, discretion

in fashioning a sentence upon revocation of a defendant’s term of

supervised release.” United States v. Slappy, 872 F.3d 202, 207

(4th Cir. 2017). “In fashioning an appropriate sentence, ‘the court

should sanction primarily the defendant’s breach of trust, while

taking into account, to a limited degree, the seriousness of the

underlying violation and the criminal history of the violator.’”

                                      5
 Case 1:21-cv-00098-IMK Document 3 Filed 08/13/21 Page 6 of 21 PageID #: 22



NELSON V. USA                                                    1:21CV98
                                                                 1:13CR55-12

                     MEMORANDUM OPINION AND
            ORDER DENYING PETITIONER’S § 2255 MOTION
   [DKT. NO. 1], MOTION FOR APPOINTMENT OF COUNSEL [CASE NO.
 1:13CR55-12,DKT. NO. 1264], DENYING MOTION FOR LEAVE TO AMEND
AS MOOT [ID., DKT. NO. 1268], AND DISMISSING CASE WITH PREJUDICE
United States v. Hale, 793 F. App’x 204 (4th Cir. 2020) (quoting

United States Sentencing Guidelines Manual, Ch. 7, pt. A(3)(b)). 18

U.S.C. § 3583(e)(3) provides that, “on any such revocation,” a

district court may impose a revocation sentence of up to thirty-six

months of imprisonment if the offense underlying the term of

supervised release was a Class B felony.

     In   Nelson’s   case,   the   sentence    of   thirty-six    months    of

imprisonment was the statutory maximum term of imprisonment that

could have been imposed. See 18 U.S.C. § 3583(e)(3). During the

final   revocation   hearing,   the    Court   explained   to    Nelson    her

exposure and the reasons it was imposing the statutory maximum

sentence:

     THE COURT: The range of imprisonment under the advisory
     Guidelines is 18 to 24 months. If you turn the page, you
     will see at the bottom there, that the maximum term of
     imprisonment imposable upon revocation of supervised
     release for a class B felony is 36 months. . . . So your
     maximum exposure here today is 36 months.

Case No. 1:13CR55-12, Dkt. No. 1266 at 55:1-5, 13-14.

     THE COURT: So we are looking at the nature of the offense
     and we are looking at what happened in the courtroom that
     morning where there was a lack of candor, and we are
     looking at the kinds of violations that were involved
     here, and that you had previously been revoked for a term
     of 18 months. . . . So there is a term of using and

                                      6
 Case 1:21-cv-00098-IMK Document 3 Filed 08/13/21 Page 7 of 21 PageID #: 23



NELSON V. USA                                                  1:21CV98
                                                               1:13CR55-12

                     MEMORANDUM OPINION AND
            ORDER DENYING PETITIONER’S § 2255 MOTION
   [DKT. NO. 1], MOTION FOR APPOINTMENT OF COUNSEL [CASE NO.
 1:13CR55-12,DKT. NO. 1264], DENYING MOTION FOR LEAVE TO AMEND
AS MOOT [ID., DKT. NO. 1268], AND DISMISSING CASE WITH PREJUDICE
     possessing controlled substances while incarcerated and
     on the morning of your hearing. . . . [Y]ou at least used
     the morning of your hearing, according to your version of
     it. Now what about your history and your characteristics?
     Well, start with the fact that this is your second round
     of violation proceedings and that in the first
     revocation, you had absconded from supervision and had
     not — and then we find out that during the second period
     of supervision, you were supposed to be in counseling,
     but you never went.

Id. at 61:1-20.

     THE COURT: Do we need a sentence of incarceration? It
     seems to me that a sentence of incarceration would
     certainly achieve the statutory purpose of promoting
     respect for the law, and your history in front of this
     Court demonstrates that you follow your wants and desires
     and ignore the requirements of your supervision. Your
     history of [12A and 12C petitions] demonstrates that you
     are very likely to recidivate. Your criminal history
     supports that, as well.

Id. at 62:15-22.

     THE COURT: The Guideline range is 18 to 24 months, and
     the maximum which we have discussed is 36 months. There
     aren’t any policy statements that warrant a departure
     from at least the Guidelines here. And as I have already
     attempted to avoid having to revoke you or incarcerate
     you by allowing you to go into treatment, which didn’t
     work, the fact that a treatment bed might yet be
     available does not strongly suggest itself as the
     appropriate outcome for the reason that you are very
     likely to fail that inpatient program based on your
     characteristic of manipulation, your characteristic of
     lack of candor, and the fact that while you have an
     addiction, something more is needed for a successful
     completion of a treatment program, and that something is

                                     7
 Case 1:21-cv-00098-IMK Document 3 Filed 08/13/21 Page 8 of 21 PageID #: 24



NELSON V. USA                                                  1:21CV98
                                                               1:13CR55-12

                     MEMORANDUM OPINION AND
            ORDER DENYING PETITIONER’S § 2255 MOTION
   [DKT. NO. 1], MOTION FOR APPOINTMENT OF COUNSEL [CASE NO.
 1:13CR55-12,DKT. NO. 1264], DENYING MOTION FOR LEAVE TO AMEND
AS MOOT [ID., DKT. NO. 1268], AND DISMISSING CASE WITH PREJUDICE
     the will to do it. . . .

Id. at 64:2-14.

     Nelson testified that she would prefer to “just discharge

[her] sentence.” Id. at 21:13-14. And although the thirty-six month

sentence imposed exceeded the advisory guideline range, it did not

exceed the statutory maximum. As the Court explained at length to

Nelson, her maximum statutory exposure was thirty-six months.

Therefore, her challenge to her second revocation sentence based on

the term of imprisonment imposed is without merit.

B.   Double Counting of Shoplifting Offense

     Nelson next argues that her shoplifting offense was counted

twice, but this is factually incorrect. A careful review of the

record establishes that Violation Nos. 3 and 5 are based on two

separate crimes she committed.

     On December 16, 2020, Nelson’s probation officer filed an

Amended 12C, alleging she had been arrested by the Granville Police

Department for first offense shoplifting (Id., Dkt. No. 1214). On

February 18, 2021, the Court held this petition in abeyance so that

Nelson could be released to pursue long-term treatment (Id., Dkt.

No. 1231).

                                     8
 Case 1:21-cv-00098-IMK Document 3 Filed 08/13/21 Page 9 of 21 PageID #: 25



NELSON V. USA                                                  1:21CV98
                                                               1:13CR55-12

                     MEMORANDUM OPINION AND
            ORDER DENYING PETITIONER’S § 2255 MOTION
   [DKT. NO. 1], MOTION FOR APPOINTMENT OF COUNSEL [CASE NO.
 1:13CR55-12,DKT. NO. 1264], DENYING MOTION FOR LEAVE TO AMEND
AS MOOT [ID., DKT. NO. 1268], AND DISMISSING CASE WITH PREJUDICE

     Shortly thereafter, on February 26, 2021, Nelson’s probation

officer filed a Second Amended 12C, alleging she had violated

several mandatory conditions of her supervision, specifically, that

she not commit another federal, state, or local crime, unlawfully

possess a controlled substance, or unlawfully use a controlled

substance   (Id.,   Dkt.   No.   1238).   These   allegations,    noted   as

Violation Nos. 5, 6, and 7, were based on Nelson’s February 24,

2021 positive drug screen, her admission that she had unlawfully

possessed and used methamphetamine throughout her time at North

Central Regional Jail, and her possession of a plastic tube filled

with marijuana seeds. Id.

     Nelson admitted these violations at her April final revocation

hearing:

     THE DEFENDANT: Your Honor, I used meth – that got mixed
     up. I did not – I did not really think you were going to
     let me out of jail. I quit using methamphetamine when you
     told me I was going to be released. My celly [sic] – I
     explained to [the probation officer], actually I am not
     going to lie, I did use while I was in jail. My celly
     [sic] had brought some in and I did use up until 4:30 of
     the morning of my court.

Case No. 1:13CR55-12, Dkt. No. 1266 at 10:15-21.

     Q: Okay. Now you also don’t disagree that you had tubes


                                     9
Case 1:21-cv-00098-IMK Document 3 Filed 08/13/21 Page 10 of 21 PageID #: 26



NELSON V. USA                                                  1:21CV98
                                                               1:13CR55-12

                     MEMORANDUM OPINION AND
            ORDER DENYING PETITIONER’S § 2255 MOTION
   [DKT. NO. 1], MOTION FOR APPOINTMENT OF COUNSEL [CASE NO.
 1:13CR55-12,DKT. NO. 1264], DENYING MOTION FOR LEAVE TO AMEND
AS MOOT [ID., DKT. NO. 1268], AND DISMISSING CASE WITH PREJUDICE

     of marijuana seeds in your house during the home contact
     on February 24th; right?

     A: I do not disagree. I explained to [the probation
     officer], they were in the bottom of a tackle box . . .
     that I had put that there long before I had ever got
     caught shoplifting or anything. I honest to God did not
     remember them to be there. If I would have been, I am
     smarter than that, I would have throwed [sic] them away.
     I wouldn’t have kept them.

Id. at 24:8-17.

     THE COURT: And you admitted to unlawful possession and
     use of methamphetamine throughout your time in jail; is
     that correct?

     THE DEFENDANT: Yes, Your Honor.

Id. at 38:22-25.

     THE COURT: The first [violation] is possession and use of
     controlled substances. That is a Grade B violation. . .
     . So Shall not commit another federal, state, or local
     crime, that is a Grade C violation. And moving without
     notifying the probation officer, that is a Grade C
     violation. Those last three were from your first hearing
     here back in February when you admitted to those
     violations, do you recall that?

     THE DEFENDANT: Yes, Your Honor.

Id. at 54:4-16.

     Moreover,    the   Judgment   and   Commitment   Order   (“J&C”)   for

Nelson’s second revocation sentence states that Violation No. 3



                                    10
Case 1:21-cv-00098-IMK Document 3 Filed 08/13/21 Page 11 of 21 PageID #: 27



NELSON V. USA                                                  1:21CV98
                                                               1:13CR55-12

                     MEMORANDUM OPINION AND
            ORDER DENYING PETITIONER’S § 2255 MOTION
   [DKT. NO. 1], MOTION FOR APPOINTMENT OF COUNSEL [CASE NO.
 1:13CR55-12,DKT. NO. 1264], DENYING MOTION FOR LEAVE TO AMEND
AS MOOT [ID., DKT. NO. 1268], AND DISMISSING CASE WITH PREJUDICE

ended on December 7, 2020, and that Violation No. 5 concluded on

February 24, 2021, (Id., dkt. no. 1250), which comports with the

allegations in the Second Amended 12C. Based on all of this

information, Violation Nos. 3 and 5 of the Second Amended 12C

clearly are not based on the same conduct. Violation No. 3 pertains

to Nelson’s shoplifting charge, and Violation No. 5 concerns

Nelson’s use of controlled substances, specifically, her unlawful

possession and use of methamphetamine while incarcerated at the

North Central Regional Jail, and her possession of marijuana seeds

while on release to pursue long-term treatment for her addiction.

Therefore, Nelson’s shoplifting charge was not double counted.

                       IV. EVIDENTIARY HEARING

      Under § 2255, a court must grant a hearing to “determine the

issues and make findings of fact and conclusions of law” unless it

can   be   “conclusively   shown”   through   the   case   record   that   a

petitioner is not entitled to relief. 28 U.S.C. § 2255(b). As

explained above, Nelson has not raised any material issues that

remain in dispute and therefore cannot demonstrate the need for an

evidentiary hearing. United States v. Witherspoon, 231 F.3d 923



                                    11
Case 1:21-cv-00098-IMK Document 3 Filed 08/13/21 Page 12 of 21 PageID #: 28



NELSON V. USA                                                  1:21CV98
                                                               1:13CR55-12

                     MEMORANDUM OPINION AND
            ORDER DENYING PETITIONER’S § 2255 MOTION
   [DKT. NO. 1], MOTION FOR APPOINTMENT OF COUNSEL [CASE NO.
 1:13CR55-12,DKT. NO. 1264], DENYING MOTION FOR LEAVE TO AMEND
AS MOOT [ID., DKT. NO. 1268], AND DISMISSING CASE WITH PREJUDICE

(4th Cir. 2000); McCarver v. Lee, 221 F.3d 583, 598 (4th Cir.

2000).

                  V. MOTION FOR APPOINTMENT OF COUNSEL

     There is no constitutional right to appointed counsel in a

§ 2255 proceeding. Pennsylvania v. Finley, 481 U.S. 551, 555

(1987). “[T]he right to appointed counsel extends to the first

appeal of right and no further.” Id. The Court should appoint

counsel to represent an indigent defendant only after a showing of

particular need or exceptional circumstances has been made. See 28

U.S.C. § 1915(e)(1); Cook v. Bounds, 518 F.2d 779 (4th Cir. 1975).

“The question of whether such circumstances exist in any particular

case hinges on characteristics of the claim and the litigant.”

Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir 1984). Nonetheless,

the Rules Governing Section 2255 Proceedings of the United States

District Courts require that counsel be appointed in certain

circumstances, such as upon a determination that an evidentiary

hearing is required or if necessary for effective discovery. See

Rules 6(a) and 8(c) of the Rules Governing § 2255 Proceedings.

     Here,   no    evidentiary   hearing   is   necessary,    nor   is   any



                                    12
Case 1:21-cv-00098-IMK Document 3 Filed 08/13/21 Page 13 of 21 PageID #: 29



NELSON V. USA                                                  1:21CV98
                                                               1:13CR55-12

                     MEMORANDUM OPINION AND
            ORDER DENYING PETITIONER’S § 2255 MOTION
   [DKT. NO. 1], MOTION FOR APPOINTMENT OF COUNSEL [CASE NO.
 1:13CR55-12,DKT. NO. 1264], DENYING MOTION FOR LEAVE TO AMEND
AS MOOT [ID., DKT. NO. 1268], AND DISMISSING CASE WITH PREJUDICE
discovery required because all of Nelson’s arguments are without

merit. Because she is not entitled to the appointment of counsel,

the Court DENIES Nelson’s motion (Case No. 1:13CR55-12, Dkt. No.

1264).

                    VI. MOTION FOR LEAVE TO AMEND

     On August 9, 2021, the Court received a motion to amend

Nelson’s § 2255 motion (Id., Dkt. No. 1268). Although Nelson does

not explain why she seeks to amend her motion, she lists three

grounds: first, ineffective assistance of counsel for revocation

sentencing guidelines error; second, ineffective assistance of

counsel based on an increased guideline range for “double violation

of Revocation # 3 and # 5”; and, finally, ineffective assistance of

counsel for failure to file an appeal. Id.

     Because Nelson filed her motion for leave to amend within

twenty-one days of filing her § 2255 motion, she did not need to

seek leave from the Court. See Fed. R. Civ. P. 15(a)(1); see also

United States v. MacDonald, 641 F.3d 596, 616 (4th Cir. 2011)

(“Rule 15 is applicable to § 2255 motions by way of 28 U.S.C. §

2242, Federal Rule of Civil Procedure 81(a)(4), and Rule 12 of the

Rules Governing Section 2255 Proceedings for the United States

                                    13
Case 1:21-cv-00098-IMK Document 3 Filed 08/13/21 Page 14 of 21 PageID #: 30



NELSON V. USA                                                  1:21CV98
                                                               1:13CR55-12

                     MEMORANDUM OPINION AND
            ORDER DENYING PETITIONER’S § 2255 MOTION
   [DKT. NO. 1], MOTION FOR APPOINTMENT OF COUNSEL [CASE NO.
 1:13CR55-12,DKT. NO. 1264], DENYING MOTION FOR LEAVE TO AMEND
AS MOOT [ID., DKT. NO. 1268], AND DISMISSING CASE WITH PREJUDICE
District Courts.”). Accordingly, the Court DENIES Nelson’s Motion

for Leave to Amend AS MOOT and treats its allegations as additions

or amendments to her instant § 2255 motion.

     The grounds Nelson asserts in her amended § 2255 fail for

three reasons. First, Nelson’s ineffective assistance of counsel

claim fails because there is no constitutional basis for this right

in a revocation proceeding. “[L]ike parole and probation revocation

proceedings,    supervised   release     revocation   hearings    are   not

criminal proceedings.” United States v. Riley, 920 F.3d 200, 206

(4th Cir. 2019) (internal quotation marks omitted). “As such, these

proceedings do not trigger the ‘full panoply of rights’ that attach

in criminal prosecutions.” United States v. Rollins, __ F. App’x

__, 2021 WL 3523157 (4th Cir. Aug. 11, 2021) (quoting Morrissey v.

Brewer, 408 U.S. 471, 480, 92 S.Ct. 2593 (1972)). Instead, the

right to counsel at a preliminary hearing or revocation hearing

arises from Rule 32.1(b)(1)(B) and (b)(2)(D) of the Federal Rules

of Criminal Procedure. See United States v. Hamilton, 360 F. App’x

424, 426 (4th Cir. 2010) (finding defendant did not have a Sixth

Amendment right to proceed pro se during the course of a supervised

release revocation hearing).

                                    14
Case 1:21-cv-00098-IMK Document 3 Filed 08/13/21 Page 15 of 21 PageID #: 31



NELSON V. USA                                                            1:21CV98
                                                                         1:13CR55-12

                     MEMORANDUM OPINION AND
            ORDER DENYING PETITIONER’S § 2255 MOTION
   [DKT. NO. 1], MOTION FOR APPOINTMENT OF COUNSEL [CASE NO.
 1:13CR55-12,DKT. NO. 1264], DENYING MOTION FOR LEAVE TO AMEND
AS MOOT [ID., DKT. NO. 1268], AND DISMISSING CASE WITH PREJUDICE
      Even if Nelson had a Sixth Amendment right to counsel at her

final supervised revocation hearing, she cannot show that her

counsel was ineffective. To succeed on an ineffective assistance of

counsel claim, a petitioner must show, by a preponderance of the

evidence, that (1) “counsel’s performance was deficient,” and (2)

“the deficient performance prejudiced the defense.” Strickland v.

Washington, 466 U.S. 668, 687 (1984).

      To satisfy the first prong, a petitioner must show that

counsel’s     conduct         “fell       below    an     objective     standard   of

reasonableness       .    .     .    under    prevailing     professional    norms.”

Strickland,    466       U.S.       at   687-88.   But    “[j]udicial   scrutiny   of

counsel’s performance must be highly deferential” because “[i]t is

all   too   tempting       for       a   defendant   to    second-guess    counsel’s

assistance after conviction or adverse sentence, and it is all too

easy for a court, examining counsel’s defense after it has proved

unsuccessful, to conclude that a particular act or omission of

counsel was unreasonable.” Id. at 689. “Because of the difficulties

inherent in making the evaluation, a court must indulge a strong

presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.” Id.

                                             15
Case 1:21-cv-00098-IMK Document 3 Filed 08/13/21 Page 16 of 21 PageID #: 32



NELSON V. USA                                                  1:21CV98
                                                               1:13CR55-12

                     MEMORANDUM OPINION AND
            ORDER DENYING PETITIONER’S § 2255 MOTION
   [DKT. NO. 1], MOTION FOR APPOINTMENT OF COUNSEL [CASE NO.
 1:13CR55-12,DKT. NO. 1264], DENYING MOTION FOR LEAVE TO AMEND
AS MOOT [ID., DKT. NO. 1268], AND DISMISSING CASE WITH PREJUDICE
       To satisfy the second prong, the “[p]etitioner must show that

‘counsel made errors so serious that counsel was not functioning as

the counsel guaranteed . . . by the Sixth Amendment.’” DeCastro v.

Branker, 642 F.3d 442, 450 (4th Cir. 2011) (citing Harrington v.

Richter, 562 U.S. 86, 88, 131 S.Ct. 770 (2011)). It is insufficient

for the defendant “to show that the errors had some conceivable

effect on the outcome of the proceeding,” because “[v]irtually

every act or omission of counsel would meet that test.” Strickland,

466 U.S. at 693. Rather, “[t]he defendant must show that there is

a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Id. at 694. While assistance “which is

ineffective in preserving fairness does not meet the constitutional

mandate . . . defects in assistance that have no probable effect

upon   the   trial’s   outcome   do   not   establish   a   constitutional

violation.” Mickens v. Taylor, 535 U.S. 162, 166, 122 S.Ct. 1237

(2002) (citing Strickland, 466 U.S. at 685-86).

       As discussed above, Nelson’s contentions related to the length

of her second revocation sentence and a “double-counted” violation

                                      16
Case 1:21-cv-00098-IMK Document 3 Filed 08/13/21 Page 17 of 21 PageID #: 33



NELSON V. USA                                                  1:21CV98
                                                               1:13CR55-12

                     MEMORANDUM OPINION AND
            ORDER DENYING PETITIONER’S § 2255 MOTION
   [DKT. NO. 1], MOTION FOR APPOINTMENT OF COUNSEL [CASE NO.
 1:13CR55-12,DKT. NO. 1264], DENYING MOTION FOR LEAVE TO AMEND
AS MOOT [ID., DKT. NO. 1268], AND DISMISSING CASE WITH PREJUDICE
are factually and legally incorrect, and “[a]n attorney’s failure

to raise a meritless argument [ ] cannot form the basis of a

successful ineffective assistance of counsel claim.” United States

v. Kilmer, 167 F.3d 889, 893 (5th Cir. 1999). Nelson’s sentence did

not exceed the statutory maximum, and her shoplifting charge was

not counted twice. Therefore, any objections regarding these issues

would have been meritless.

     It is noteworthy that, even after Nelson admitted to violating

the terms of her supervised release after the Court released her to

pursue long term treatment, her attorney continued to advocate for

the Court to give her another chance:

     MS. GROSS: Thank you, Judge. I know Ms. Nelson had told
     the Court she wants it to be over and burn her paper, but
     it is clear to me that’s not really what she wants the
     Court to do, obviously, if we are talking about Serenity
     Hills.

     She is right, our office will [transport her]. Our office
     has been in contact with Serenity Hills. The bed is still
     available for Ms. Nelson. . . . I’m sure the Court knows
     that it is hard for me – I believed Ms. Nelson at her
     last   hearing [when     she  expressed   readiness for
     treatment]. I wouldn’t have done what I did had I not. .
     . . Ms. Nelson is still adamant about getting that
     treatment. Because like I said, it has not stopped. The
     communication and the adamant “I need this, I need this,
     I need this,” has not faltered even after this violation.


                                    17
Case 1:21-cv-00098-IMK Document 3 Filed 08/13/21 Page 18 of 21 PageID #: 34



NELSON V. USA                                                  1:21CV98
                                                               1:13CR55-12

                     MEMORANDUM OPINION AND
            ORDER DENYING PETITIONER’S § 2255 MOTION
   [DKT. NO. 1], MOTION FOR APPOINTMENT OF COUNSEL [CASE NO.
 1:13CR55-12,DKT. NO. 1264], DENYING MOTION FOR LEAVE TO AMEND
AS MOOT [ID., DKT. NO. 1268], AND DISMISSING CASE WITH PREJUDICE

Dkt. No. 1266 at 48:22-49:14.

     What Nelson fails to accept is the reality that she admitted,

under oath, that, in addition to the three violations to which she

admitted in the first petition, she committed additional violations

after being released to enroll in long-term treatment. Indeed,

“[t]he predominant factor underlying the revocation sentence was

not the number of times [Nelson] violated the terms and conditions

of release . . . rather, the driving force was that [she] violated

the terms and conditions at all” after being given a second chance.

Green v. United States, 2015 WL 10648981, at *6 (S.D. W. Va. Dec.

23, 2015). Therefore, Nelson cannot demonstrate a “reasonable

probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different,” Strickland v.

Washington, 466 U.S. 668, 687-91, 104 S.Ct. 2052 (1984), and her

contentions   cannot   support   a   successful   claim   of   ineffective

assistance of counsel.

     Finally, Nelson’s allegation regarding her appellate rights is

without merit. As a general matter, failure to perfect a requested

appeal as of right constitutes ineffective assistance of counsel,



                                     18
Case 1:21-cv-00098-IMK Document 3 Filed 08/13/21 Page 19 of 21 PageID #: 35



NELSON V. USA                                                  1:21CV98
                                                               1:13CR55-12

                     MEMORANDUM OPINION AND
            ORDER DENYING PETITIONER’S § 2255 MOTION
   [DKT. NO. 1], MOTION FOR APPOINTMENT OF COUNSEL [CASE NO.
 1:13CR55-12,DKT. NO. 1264], DENYING MOTION FOR LEAVE TO AMEND
AS MOOT [ID., DKT. NO. 1268], AND DISMISSING CASE WITH PREJUDICE

irrespective of the possibility of success on the merits. United

States v. Peak, 992 F.2d 39, 42 (4th Cir. 1993) (emphasis added).

Nelson, however, has failed to allege, much less establish, that

she requested her counsel to file an appeal following her final

revocation   hearing.    Instead,    she   alleges    that   “[d]eficient

performance occurred where counsel did not file for an Appeal.

Prejudice occurred by defendant was denied Appellant Rights.” (Dkt.

No. 1268 at 2) (emphasis in original).

     Yet, the Court explicitly informed Nelson how to appeal:

     THE COURT: You have a right to appeal my decision and if
     you wish to do so, you need to file a notice in writing
     within 14 days following the entry of the judgment order.
     If you cannot afford an attorney, the Appellate Court in
     Richmond, Virginia, can appoint counsel on your behalf.
     You need only tell them that you need counsel because you
     have already filed an in forma pauperis affidavit. You
     need not refile that.

Dkt. No. 1266 at 68:17-23. Nelson bears the burden of proof on this

issue and has only baldly alleged that her counsel failed to file

an appeal. Without evidence that she actually requested this appeal

be filed, she cannot demonstrate ineffective assistance of counsel.

Accordingly, Nelson’s request for relief in her amended § 2255

motion is without merit.


                                    19
Case 1:21-cv-00098-IMK Document 3 Filed 08/13/21 Page 20 of 21 PageID #: 36



NELSON V. USA                                                  1:21CV98
                                                               1:13CR55-12

                     MEMORANDUM OPINION AND
            ORDER DENYING PETITIONER’S § 2255 MOTION
   [DKT. NO. 1], MOTION FOR APPOINTMENT OF COUNSEL [CASE NO.
 1:13CR55-12,DKT. NO. 1264], DENYING MOTION FOR LEAVE TO AMEND
AS MOOT [ID., DKT. NO. 1268], AND DISMISSING CASE WITH PREJUDICE

                            VII. CONCLUSION

     For the reasons discussed, the Court DENIES Nelson’s § 2255

motion (Dkt. No. 1) and her motion for appointment of counsel (Case

No. 1:13CR55-12, Dkt. No. 1264), DENIES her motion for leave to

amend (Id., Dkt. No. 1268) AS MOOT, and DISMISSES this case WITH

PREJUDICE.

     It is so ORDERED.

     The Clerk SHALL enter a separate judgment order and transmit

copies of both orders to the pro se petitioner by certified mail,

return-receipt-requested, and to counsel of record by electronic

means. The Court DIRECTS the Clerk to strike this case from the

Court’s active docket.

                 VIII. CERTIFICATE OF APPEALABILITY

     Pursuant   to   Rule   11(a)   of   the   Rules   Governing   §   2255

Proceedings, the district court “must issue or deny a certificate

of appealability when it enters a final order adverse to the

applicant” in such cases. If the court denies the certificate, “the

parties may not appeal the denial but may seek a certificate from

the court of appeals under Federal Rule of Appellate Procedure 22.”

                                    20
Case 1:21-cv-00098-IMK Document 3 Filed 08/13/21 Page 21 of 21 PageID #: 37



NELSON V. USA                                                         1:21CV98
                                                                      1:13CR55-12

                     MEMORANDUM OPINION AND
            ORDER DENYING PETITIONER’S § 2255 MOTION
   [DKT. NO. 1], MOTION FOR APPOINTMENT OF COUNSEL [CASE NO.
 1:13CR55-12,DKT. NO. 1264], DENYING MOTION FOR LEAVE TO AMEND
AS MOOT [ID., DKT. NO. 1268], AND DISMISSING CASE WITH PREJUDICE

28 U.S.C. § 2255(a).

      The Court finds it inappropriate to issue a certificate of

appealability    in   this    matter   because    Nelson      has    not   made    a

“substantial showing of the denial of a constitutional right.” See

28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by

demonstrating    that    reasonable     jurists    would       find    that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district   court   is    likewise     debatable.       See    Miller–El     v.

Cockrell, 537 U.S. 322, 336–38 (2003). Upon review of the record,

the Court concludes that Nelson has failed to make the requisite

showing   and,    therefore,     DENIES      issuing     a     certificate        of

appealability.

DATED: August 13, 2021



                                            /s/ Irene M. Keeley
                                            IRENE M. KEELEY
                                            UNITED STATES DISTRICT JUDGE




                                       21
